In re Cook, Harold; — Defendant; Applying for Writ of Certiorari and/or Review Louisiana Workers’ Compensation District 065, No. 00-06702; to the Court of Appeal, First Circuit, No. 2001 CA 1897.
Writ Granted. The judgment of the Office of Workers’ Compensation granting the exception of prescription and dismissing the plaintiffs claim for supplemental earnings benefits based on the two year *1077period of La. R.S. 23:1221(3)(d)(i), rather than the three year period of La. R.S. 23:1209(A), and the judgment of the Court of Appeal affirming that judgment, are hereby reversed. See, Dufrene v. Video Co-op, 2002-1147 (La.4/9/03), 843 So.2d 1066. This matter is remanded to the Office of Workers’ Compensation for further proceedings consistent herewith.